AO 72A
(Rev. 8/82)

 

 

In the Anited States District Court
Por the Southern District of Georgia
Brunswick DBibision

VERNON MARCUS COLEMAN, *
*
Petitioner, * CIVIL ACTION NO.: 2:19-ev-119
ok
Vv. *
*
WARDEN DEREK EDGE,
Pe
Respondent. -
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 9. Petitioner Vernon Coleman
(“Coleman”) did not file Objections to this Report and
Recommendation. Accordingly, the Court ADOPTS the Magistrate
Judge's Report and Recommendation, DISMISSES without prejudice
Coleman's 28 U.S.C. § 2241 Petition for failure to follow this
Court's Order, and DIRECTS the Clerk of Court to CLOSE this case

and enter the appropriate judgment of dismissal. Additionally,

the Court DENIES Coleman in forma pauperis status on appeal.
SO ORDERED, this \ ¢ yo stp: Neg ; 2019.
——__—_——, t z

 

 

HOM. LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
